Title: Marriage Certificate for Louis Guillaume Otto and America Francès de Crèvecoeur, 13 April 1790
From: Unknown
To: 


New York, 13 Apr. 1790. Declaration by Father Nicolaus Burke, Pastor of St. Peter’s Church, that Otto, the French chargé d’affaires to the United States, and Crèvecoeur, the daughter of St. John de Crèvecoeur, were married this day by him in a Roman Catholic ceremony in the presence of TJ and other witnesses. Signed by the groom, the bride, the bride’s father, TJ and eleven other witnesses (Jeremiah Wadsworth, Jonathan Trumbull, Richard Morris, Antoine René Charles Mathurin de La Forest, Beaumanoir de La Forest, John Kean, S. Livingston Kean, Philip Livingston, William Seton, John Trumbull, and Mantel Duchoqueltz), and Burke, with subjoined signed statement by Vice-Consul General La Forest attesting that Burke was a Catholic priest.
